PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $179.22, based upon the following facts: On or about December 6, 1977, claimant’s insured, Phillip W. Alexander, was operating his vehicle on Route 94 and 17th Street in Huntington, West Virginia. A toll booth barricade on the entrance ramp on the north side of Route 94 and 17th Street had been negligently affixed by the respondent, and, as a proximate result of this negligence, the barricade was blown into the side of claimant’s insured’s vehicle, damaging it in the amount of $179.22.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $179.22.